Citation Nr: 1632164	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  14-27 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date of March 9, 2012, for an award of nonservice-connected pension.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.M.K., Counsel






INTRODUCTION

The Veteran had active service from December 1972 to May 1973. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2013 rating decision of the Department of Veterans Affairs (VA) St. Paul Pension Management Center in St. Paul, Minnesota, that granted entitlement to nonservice-connected pension, effective September 12, 2012.  Jurisdiction subsequently transferred to the Regional Office (RO) in Waco, Texas.

Subsequently, entitlement to an earlier effective date for the grant of nonservice-connected pension was granted, with a new effective date of August 1, 2012.  This did not satisfy the Veteran's appeal.

The Veteran testified at a travel Board hearing before the undersigned in September 2015.  A transcript of the hearing is associated with the electronic claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA.  These records were reviewed in connection with the decision below.  


FINDING OF FACT

Affording the Veteran the benefit of the doubt, a claim for nonservice-connected pension was first filed on March 9, 2012.


CONCLUSION OF LAW

The criteria for an effective date of March 9, 2012, but no earlier, for an award of nonservice-connected pension have been met.  38 U.S.C.A §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  Because this decision constitutes a full grant of the benefits sought on appeal, no further discussion regarding VCAA notice or assistance duties is required. 

The Veteran seeks an effective date of March 9, 2012, for an award of nonservice-connected pension.

Except as otherwise provided, the effective date of an evaluation and award of pension will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

A claim is a formal or informal communication in writing requesting determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).

The Veteran contends, and testified before the undersigned, that he filed a claim for nonservice-connected pension on March 9, 2012, but that the claim was incorrectly filed under the wrong social security number, and his file was lost.  The Veteran also testified that the wrong social security number was written on his claim for nonservice-connected pension.

The Board finds that an incorrect social security number was handwritten (and crossed out) on the top of the Veteran's claim for nonservice-connected pension that was stamped with a date of "July 32, 2012" and later dated August 1, 2012.  The Veteran also stated on this claim for benefits that he submitted a pension application on March 9, 2012, and had not received any communication or status report.  He also noted on this claim that his social security number was incorrect and provided the correct social security number.  On a subsequent claim for nonservice-connected pension signed on September 12, 2012, he again noted that he originally filed a claim on March 9, 2012, and pointed out his correct social security number. 

The Board also notes that the VBMS file did not include copies of the decisions granting nonservice-connected pension or the earlier effective date of August 1, 2012; the Veteran submitted copies of these documents to the undersigned during the September 2015 hearing.

The Court has held that "there is a presumption of regularity which holds that government officials are presumed to have properly discharged their official duties."  Ashley v. Derwinski, 2 Vet. App. 307, 308-09 (1992) (quoting United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15, 71 (1926)).  The presumption of regularity attaches to "all manner of VA processes and procedures."  See Woods v. Gober, 14 Vet. App. 214, 220 (2000).  Thus, it follows that the presumption is applicable to VA employees' theoretical handling of documents filed by the Veteran. 

However, absent clear evidence to the contrary, VA is entitled to the presumption that a VA employee would have properly filed with the record any documents submitted by the Veteran. 

In order to overcome the presumption of regularity and shift the burden to VA to prove that federal employees did not somehow misplace or destroy a claim submitted by the Veteran, the Veteran must submit "clear evidence" indicating that the federal employees erred in the handling of his claim.  See Butler v. Principi, 244 F.3d 1337, 1340 (Fed. Cir. 2001) (presumption of regularity allows courts to presume that what appears regular is regular, the burden shifting to the claimant to show the contrary). 

In this instance, the Veteran has consistently stated that he filed an earlier claim for benefits on March 9, 2012, and has pointed to specific evidence that his initial claim for benefits was misplaced or destroyed due to the incorrect social security number being associated with the claim; this assertion is strengthened by the fact that the VBMS file did not include copies of the decisions granting nonservice-connected pension or the earlier effective date of August 1, 2012, and the incorrect date of "July 32, 2012" noted on his claim for benefits.  Thus, the Veteran has submitted clear evidence necessary to rebut the presumption of regularity in the handling of the documents regarding his claim.  Consequently, the Board finds that, affording all benefit of the doubt to the Veteran, a claim for nonservice-connected pension was first filed on March 9, 2012, and the award for benefits is therefore effective that date.


ORDER

An effective date of March 9, 2012, but no earlier, for an award of nonservice-connected pension is granted.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


